DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/985,569, Beverage Container Holding Device, filed on August 5, 2020.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations of a beverage container holding device having a housing member, a movable floor attached to the housing member, a movable floor locking mechanism, the movable floor having a branch portion extending through the guide groove to an outside of the housing member and a claw portion extending horizontally from the branch portion, the movable floor locking mechanism comprising an annular member which is rotatably mounted below the bottom member, at least one column member extending upward from the annular member in parallel to the guide groove, and a lock piece integrally formed on each of the at least one column member and configured to suppress an upper surface of the claw portion, and the claw portion and the movable floor locking mechanism being engaged with each other at a position invisible through the guide groove when viewed from a center of the housing member, included in independent claim 1 and in combination with the other limitations cited in the claim, which is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                             February 13, 2021